STATE OF MINNESOTA

                                     IN SUPREME COURT

                                         A15-0398

 Hennepin County                                                                 Stras, J.

 Robert Marlyn Taylor,

                        Appellant,

 vs.                                                            Filed: February 3, 2016
                                                              Office of Appellate Courts
 State of Minnesota,

                        Respondent.

                               ________________________


Robert Marlyn Taylor, Rush City, Minnesota, pro se.

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Michael Richardson, Assistant County
Attorney, Minneapolis, Minnesota, for respondent.

                                ________________________

                                       SYLLABUS

       The postconviction court did not abuse its discretion when it summarily denied the

appellant’s second petition for postconviction relief, which was not timely filed with the

postconviction court.

       Affirmed.




                                            1
                                      OPINION

STRAS, Justice.

       Appellant Robert Marlyn Taylor appeals the postconviction court’s summary denial

of his second petition for postconviction relief. Because we conclude that Taylor filed his

petition after the expiration of the 2-year limitations period in Minn. Stat.

§ 590.01, subd. 4(a)(2) (2014), and the interests-of-justice exception in Minn. Stat.

§ 590.01, subd. 4(b)(5) (2014) does not apply, we affirm.

                                             I.

       Taylor was charged with three counts of homicide for the death of John Turner, a

dealer of antiques from his home in south Minneapolis. Turner also owned the house next

door, which he rented to Taylor’s family. When Turner’s wife and daughter arrived at his

home on Christmas Day in 1999, they discovered Turner’s body on the floor in a pool of

blood. Nearly every bone in Turner’s skull had been fractured. After interviewing Taylor

several times, the police focused its attention on Taylor, who was eventually arrested and

charged with the murder.

       Taylor’s first jury trial ended in a mistrial. In 2001, following a second jury trial

before Judge Harvey Ginsberg, Taylor was convicted of first-degree premeditated murder

for Turner’s death. See Minn. Stat. § 609.185(1) (2000). On direct appeal, Taylor sought

reversal of his conviction based on four alleged errors from the trial. We affirmed Taylor’s




                                             2
conviction on August 30, 2002. State v. Taylor (Taylor I), 650 N.W.2d 190, 208 (Minn.

2002). 1

       In 2003, Taylor filed his first petition for postconviction relief, which sought review

of a claim that he had raised, and we had rejected, on direct appeal. The postconviction

court denied Taylor’s petition without holding an evidentiary hearing. Before we decided

the appeal from the denial of Taylor’s postconviction petition, we removed Judge Ginsberg

from office. In re Conduct of Ginsberg, 690 N.W.2d 539, 542 (Minn. 2004). We also

ordered that Judge Ginsberg, who suffered “from three diagnosed, significant mental

illnesses,” id. at 551, be “retired” from the bench because his disability seriously interfered

with the performance of his judicial duties. Id. at 552 (quoting Minn. Stat. § 490.16, subd. 4

(2002)).    Exactly one month after Judge Ginsberg’s removal, we affirmed the

postconviction court’s decision to deny relief to Taylor. Taylor v. State (Taylor II),

691 N.W.2d 78 (Minn. 2005).

       For nearly a decade, until October 2014, Taylor did not seek postconviction relief

based on Judge Ginsberg’s removal from office. In the present petition, his second, Taylor

seeks a new trial based on four claims: (1) Judge Ginsberg’s conduct on the bench was

prejudicial to him; (2) trial counsel was ineffective; (3) the district court plainly erred when

it concluded that the testimony of one of the State’s witnesses was admissible at trial; and

(4) the prosecutor committed misconduct during her examination of a witness. The

postconviction court denied Taylor’s petition without holding an evidentiary hearing,


1
      The facts underlying Taylor’s conviction are set forth in detail in Taylor I,
650 N.W.2d 190 (Minn. 2002).

                                               3
determining both that the petition was untimely filed under Minn. Stat. § 590.01,

subd. 4(a)-(b) (2014), and procedurally barred under State v. Knaffla, 309 Minn. 246,

243 N.W.2d 737 (1976).

                                              II.

       The question presented by this case is whether the postconviction court abused its

discretion when it denied Taylor’s petition for postconviction relief without holding an

evidentiary hearing. We “review [the] denial of a petition for postconviction relief, as well

as a request for an evidentiary hearing, for an abuse of discretion.” Riley v. State,

819 N.W.2d 162, 167 (Minn. 2012). “In doing so, we review the postconviction court’s

underlying factual findings for clear error and its legal conclusions de novo.” Williams v.

State, 869 N.W.2d 316, 318 (Minn. 2015) (citing Caldwell v. State, 853 N.W.2d 766, 770

(Minn. 2014)).

       A postconviction court may deny a petition for postconviction relief without holding

an evidentiary hearing if the petition, files, and records in the proceeding conclusively

establish that the petitioner is not entitled to relief. Minn. Stat. § 590.04, subd. 1 (2014).

If a petition is either untimely filed under the postconviction statute of limitations, Minn.

Stat. § 590.01, subd. 4(a)-(c) (2014), or procedurally barred under State v. Knaffla, 309

Minn. 246, 243 N.W.2d 737 (1976), holding an evidentiary hearing is unnecessary. See

Riley, 819 N.W.2d at 168 (applying the statute of limitations); Buckingham v. State,

799 N.W.2d 229, 233-34 (Minn. 2011) (addressing Knaffla).

       Minnesota’s postconviction statute requires that, for those petitioners who have had

a direct appeal of their conviction or sentence, any petition for postconviction relief be filed


                                               4
within 2 years of the final disposition of the direct appeal. 2 Minn. Stat. § 590.01,

subd. 4(a)(2). However, for petitioners whose convictions became final before August 1,

2005—the effective date of the statute of limitations—the deadline to file a postconviction

petition was August 1, 2007. Act of June 2, 2005, ch. 136, art. 14, § 13, 2005 Minn. Laws

901, 1097-98; see also Wayne v. State, 870 N.W.2d 389, 392 (Minn. 2015).

       We affirmed Taylor’s conviction on August 30, 2002, before the statute of

limitations became effective, and Taylor did not file a petition for certiorari with the

Supreme Court of the United States. Taylor I, 650 N.W.2d at 196; see also Berkovitz v.

State, 826 N.W.2d 203, 207 (Minn. 2013) (explaining that a conviction becomes “final”

90 days after our decision when the appellant does not file a petition for certiorari). Taylor

therefore had until August 1, 2007, to file a postconviction petition. Because Taylor did

not file his petition until October 30, 2014, more than 7 years after the 2-year statute of

limitations had expired, his petition is untimely unless he can satisfy one of the five

exceptions listed in Minn. Stat. § 590.01, subd. 4(b). See Minn. Stat. § 590.01, subd. 4(a).

       Taylor argues that his petition satisfies Minn. Stat. § 590.01, subd. 4(b)(5), more

commonly referred to as the interests-of-justice exception. This exception, which is

“reserved for exceptional cases,” Riley, 819 N.W.2d at 170, allows a court to hear an

otherwise untimely petition for postconviction relief if “the petitioner establishes to the




2
       For those petitioners who do not file a direct appeal, the 2-year statute of limitations
begins to run upon “the entry of judgment of conviction or sentence.” Minn. Stat. § 590.01,
subd. 4(a)(1).

                                              5
satisfaction of the court that the petition is not frivolous and is in the interests of justice.”

Minn. Stat. § 590.01, subd. 4(b)(5).

       Taylor’s only explanations for the over 7-year delay in filing his postconviction

petition are as follows: (1) he was not aware of Judge Ginsberg’s mental illnesses at the

time of his direct appeal; (2) his “knowledge of the legal system is lacking at best”; and

(3) the Public Defender’s Office should have initiated proceedings on his behalf at the time

of Judge Ginsberg’s removal. Each of these explanations, however, relates to, if not is a

product of, Taylor’s pro se status and his assertion that he has a limited understanding of

the legal system. Recently, in Wayne v. State, we “rejected the argument that a petitioner’s

pro se status and limited educational attainment satisfy the ‘interests of justice’ requirement

of subdivision 4(b)(5), at least in the context of a petitioner who has previously filed a

petition for postconviction relief that was not time-barred.” Wayne v. State, 866 N.W.2d

917, 920 (Minn. 2015). Here, because Taylor has previously filed a timely postconviction

petition, the postconviction court did not abuse its discretion when it concluded that

Taylor’s petition did not meet the interests-of-justice exception. 3




3
        In light of our conclusion that Taylor does not satisfy the interests-of-justice
exception in Minn. Stat. § 590.01, subd. 4(b)(5), we need not decide whether Taylor has
satisfied the requirements of Minn. Stat. § 590.01, subd. 4(c), which states that “any
petition invoking an exception . . . must be filed within two years of the date the claim
arises.” Nor do we need to decide whether the petition is procedurally barred under the
Knaffla rule, the other basis on which the postconviction court denied Taylor’s petition.

                                               6
                                            III.

       For the foregoing reasons, we conclude that the postconviction court did not abuse

its discretion when it summarily denied Taylor’s petition for postconviction relief.

       Affirmed.




                                             7